                                                                                                                          'iii-i::; f)" ···-·-·-·1
     '1\0 2450 (CASO) (Rev. 4/14) Judgment in a Criminal Case for Revocations
                 Sheet I
                                                                                                                        F
                                                                                                                     r---~-~-"_H.._t".:'::..'::'.'.__ I
                                                                                                                                                         I
                                              UNITED STATES DISTRICT COUR' r
                                                    SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                         MAI"( 1 4   2019
                                                                                                                   CLERK US Dl<'RIC ..
                                                                                                                                   1
                                                                                                                                         (;c)~~;;T
                                                                                                                SOUTHERN DISTRICT OF CAufOR~llA;
                                                                                                                                                         I
                                                                                                                BY     MM.fL.~·- 1:.::         _:    T:::J
                    UNITED STATES OF AMERICA                                    JUDGMENT IN A CRIMINAL CASE
                                         v.                                      (For Revocation of Probation or Supervised Release)
               CONRADO ROSALES-GONZALEZ (1)                                      (For Offenses Committed On or After November 1, 1987)


                                                                                 Case Number: 19CR7018-WQH

                                                                                 Nora Hirozawa, Federal Defenders Inc.
                                                                                Defendant's Attorney
    REGISTRATION No. 06795048
D
    THE DEFENDANT:
    [£]admitted guilt to violation of allegation(s) No._l_a_n_d_2_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

     D    was found in violation of allegation(s) No. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilt.

    ACCORDINGLY, the court has adjudicated that the defendant is guilty of the following allegation(s):


    Allegation Number              Nature of Violation
             1        Committed a federal, state or local offense (nvl)
             2        Failure to report as directed (nv7)




       Supervised Release      is revoked and the defendant is sentenced as provided in pages 2 through              2     of this judgment.
    This sentence is imposed pursuant to the Sentencing Reform Act of 1984.


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
    fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any material change in the
    defendant's economic circumstances.

                                                                                March 11, 2019
                                                                                Date oflmposition of Sentence




                                                                                UNITED STATES DISTRICT JUDGE




                                                                                                                              19CR7018-WQH
AO 2450 (CASO) (Rev. 4/14) Judgment in a Criminal Case for Revocations
           Sheet 2 - Imprisonment

                                                                                                      Judgment- Page --'-2- of     2
 DEFENDANT: CONRADO ROSALES-GONZALEZ (I)
 CASE NUMBER: 19CR7018-WQH
                                                                 IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
          6 inonths to serve consecutive to sentence imposed in case l 8CR3922-WQH




     D The court makes the following recommendations to the Bureau of Prisons:



     0 The defendant is remanded to the custody of the United States Marshal.
     D The defendant shall surrender to the United States Marshal for this district:
         D at                             Oa.m. Or.m. on
                as notified by the United States Marshal.

     0   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          D     before   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~-




          D     as notified by the United States Marshal.
          D     as notified by the Probation or Pretrial Services Office.



                                                                         RETURN

I have executed this judgment as follows:

         Defendant delivered on                                                          to

at                                                        with a certified copy of this judgment.


                                                                                                    UNITED STATES MARSHAL

                                                                           By
                                                                                               DEPUTY UNITED STATES MARSHAL




                                                                                                                            19CR7018-WQH
